UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6392


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CORY MCKENSTRY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:05-cr-00281-JFM-1)


Submitted:   July 21, 2016                  Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cory McKenstry, Appellant Pro Se.    Debra Lynn Dwyer, Allen F.
Loucks, James Thomas Wallner, Angela R. White, Assistant United
States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cory McKenstry appeals the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2012).           We have reviewed the record and find no

reversible      error.    Because    McKenstry’s     Sentencing      Guidelines

range was not based on drug quantity, Amendment 782 does not

lower the applicable Guidelines range.             Accordingly, we affirm.

United States v. McKenstry, No. 1:05-cr-00281-JFM-1 (D. Md. Feb.

26, 2016).      We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in   the    materials

before   this    court   and    argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2